Citation Nr: 1536304	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral leg and knee disability, to include bilateral leg and knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The Veteran served on active duty from February 1978 to December 1978.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran died in January 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place, which was granted by the RO in a November 2011 administrative decision.  In this regard, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claim if a Veteran dies prior to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id. ; 38 U.S.C.A. § 5121A (West 2014).  Therefore, in accordance with the new section 5212A and the RO's November 2011 administrative decision, the Board recognizes the Veteran's surviving spouse as the appellant in this case.  

In January 2012, the appellant presented sworn testimony during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In a July 1, 2015 letter (which has been scanned into the VBMS claims processing system), the Board informed the appellant that the VLJ who conducted her hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2014).  The July 1, 2015 letter further offered the appellant the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2014).  The appellant was also informed that she had 30 days to respond to this letter, and if she did not respond within 30 days, the Board would assume that she did not want another hearing and would proceed accordingly.  The Board notes that the appellant never responded to this letter and thus has indicated that she does not wish to attend another Board hearing.  As such, the Board will proceed with adjudication of her claim.

In the September 2012 decision, the Board denied the appellant's claim for service connection for back degenerative joint disease, and remanded the current issue on appeal for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDING OF FACT

The Veteran did not have a diagnosed disease of the legs and knees, to include arthritis in either knee joint, for purposes of accrued benefits.  


CONCLUSION OF LAW

The Veteran did not have a bilateral leg and knee disability, to include bilateral leg and knee arthritis, that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through the October 2008 notice letter, the appellant received notice of the information and evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the above-referenced notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  Further, the appellant was informed of the laws and regulations governing the assignment of disability ratings and effective dates in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim addressed herein.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  Indeed, records of the Veteran's post-service treatment at the Danville Regional Medical Center in Danville, Virginia, as well as the VA Medical Centers (VAMC) in Salem, Virginia, and Durham, North Carolina have been associated with the claims file and were reviewed by the RO in connection with the appellant's claim.  In addition, pursuant to the September 2012 Board remand, the May 2007 decision granting the Veteran's request for Social Security Administration (SSA) disability benefits, as well as the medical records used in the adjudication of his claim for SSA disability benefits, were obtained and associated with his claims file.  Accordingly, the requirements of the remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, neither the appellant, nor her representative, has otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The  claims file was also referred to a VA orthopedist for a medical opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In April 2013, a medical opinion was obtained by a VA orthopedist, the report of which is associated with the claims file.  The Board finds that that medical opinion is adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion reflects that the physician reviewed the Veteran's past medical history, took into account the private and VA treatment records, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. §3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The applicable law provides that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Since in this case the Veteran died following the date of enactment, the revised provision is applicable.  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c).  See also Smith v. Brown, 10 Vet. App. 330, 333 (1997).  

Regarding most claims for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a), (d)(4).  See also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

As indicated here, however, in November 2011 the RO substituted the appellant as the eligible survivor of the Veteran for purposes of pursuing a claim for accrued benefits.  Unlike prior accrued benefits claims, where there has been substitution under 38 U.S.C.A. § 5121A the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Throughout the appeal, the appellant has contended that the Veteran developed bilateral leg and knee problems, and specifically arthritis in the joints and extremities, after sustaining multiple injuries to the knees and legs in service.  

Turning to the service treatment records, the Board notes that clinical evaluation of the lower extremities was shown to be normal at the February 1978 enlistment examination, and the Veteran denied a history of a trick or locked knee; arthritis, rheumatism, or bursitis; and bone, joint or other deformity in the medical history report.  Clinical records dated in May 1978 reflect that the Veteran injured his left leg after hitting it against a wooden pole while running.  Although an x-ray of the knee was negative for abnormalities, the left leg was described as bruised and swollen, and examination of the knee revealed a bruised patella that was warm to touch and tender to palpation.  There was no breakage of skin present, and the Veteran was assessed with having hematoma, ecchymosis.  A subsequent consultation report also dated in May 1978 reflects that the Veteran hit his lower leg against a wooden pole one week prior which resulted in swelling and discoloration.  He was assessed with having anterior compartment syndrome, and thereafter placed on a temporary L3 profile, with no running, jumping or walking for over a 1/2 mile permitted.  

In August 1978, the Veteran was again placed on a temporary physical profile, and specifically the L2 profile due to right knee strain.  A contemporaneous clinical record reflects that the Veteran had been involved in an auto accident that month, and was seen in the emergency room for a swollen right knee.  In September 1978, the Veteran presented at the medical clinic with complaints of right knee pain.  Physical examination of the knee was absent signs of swelling, derangement or limited movement.  He was thereafter placed on a temporary L3 profile for 30 days due to his right knee ligament strain, and thus prohibited from crawling, kneeling, jumping, parachute jumping, running, standing for longer than ten minutes.  He was also prohibited from walking or marching for over ten minutes without a five minute rest.  In October 1978, the Veteran again sought evaluation for some left knee problems following re-injury.  Then in November 1978, the Veteran was seen for complaints of pain in the right collar bone and right knee after injury during a parachute jump the prior month.  Objective evaluation of the right knee was generally normal, absent a small amount of tenderness noted.  At the October 1978 separation examination, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a history of a trick or locked knee, arthritis, rheumatism, or bursitis, and bone joint or other deformity in the medical history report.  

The evidence clearly shows the Veteran's complaints of bilateral knee and leg pain during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a bilateral knee and/or bilateral leg disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Service treatment records reflect an assessment of hematoma ecchymosis and anterior compartment syndrome on one occasion, as well as right knee sprain on various occasions and subsequent healing of that strain; there was no actual clinical finding of chronic right or left leg/knee disability.  Thus, while the Veteran underwent episodes of right and left knee pain while on active duty service, the service treatment records do not reflect a chronic bilateral leg or knee disability.  To the contrary, the evidence indicates that the right and left leg/knee symptoms experienced during active duty service were of an acute and transitory nature.  

The Veteran's post-service VA and private treatment records are absent any complaints of, or treatment for the lower legs and knees.  The majority of the Veteran's medical records were issued at the Danville Regional Medical Center and reflect treatment for other health-related issues prior to his death, such as pneumonia, liver disease, renal failure and back pain.  These records are negative for documentation reflecting treatment for, or a diagnosis of, a disability affecting either knee or leg.  In addition, the Veteran's SSA records, as well as the May 2007 SSA decision, reflect that the Veteran was found to be disabled as a result of his degenerative disc disease of the spine with severe stenosis, hepatitis C and alcoholic cirrhosis of the liver.  These records are also absent for any complaints of, or treatment for the lower extremities and knees.  The Board acknowledges that the Veteran did report on a few occasions that his low back pain extended into the lower extremities.  In this regard, report of the September 2003 lumbar spine magnetic resonance imaging (MRI) reflects the Veteran's reported history of low back pain that extends into the right hip and leg since he fell three weeks prior.  Along with evidence of multilevel degenerative disc and degenerative joint disease throughout the entire lumbar spine, the MRI report revealed broad posterior disc protrusion which combined with facet hypertrophy "results in severe bilateral foraminal stenosis with possible impingement of one or both of the exiting L5 nerve roots within the neural foramina."  These MRI results also revealed "[p]osterior disc bulge or protrusion with more focal left posterior lateral component at L2-3 and the possibility of impingement of the exited left L2 nerve root. . . ."  In September 2008, the Veteran was seen at the Danville CBOC with complaints of increasing back pain that radiated to the buttocks.  The Veteran also reported to have numbness in his feet.  Report of the September 2008 lumbar spine MRI revealed L5 right disc extrusion with stenosis and right encroachment; eccentric disc bulge at L2 on the left with encroachment; and diffuse degenerative changes.  

Pursuant to the September 2012 Board remand, the Veteran's claim was referred to a VA orthopedic specialist for a medical opinion addressing whether the Veteran had a bilateral leg and/or bilateral knee disability that is etiologically related to service.  In an April 2013 opinion, the VA orthopedic surgeon, J.C., D.O., reviewed the Veteran's claims file, and noted that the Veteran was treated for multiple knee and leg injuries in service.  According to Dr. C., the Veteran was always able to return to full unrestricted duty after these injuries had healed and resolved.  She further noted that at the time of his October 1978 separation examination, the medical findings were negative for evidence of a residual condition affecting either leg or knee.  According to Dr. C., the first post-service VA treatment report is dated in September 2008, and although the Veteran sought treatment and care for various health-related issues at the Salem VAMC, these records are absent any complaints of, or treatment for, leg or knee problems separate from his radicular symptoms.  Based on her review of these records, Dr. C. concluded that the post-service medical records were absent documentation of a chronic post-military leg or knee condition separate from his lumbar radicular symptoms.  According to Dr. C., as there is no documentation of a knee condition, there cannot be one related to any events while he was in military service.  Dr. C. ultimately determined that it is "not as least as likely as not that the Veteran's bilateral leg and/or bilateral knee condition was etiologically related to his military service."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the  claim of service connection for a bilateral leg and/or a bilateral knee disability, to include bilateral leg and knee arthritis.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that at some point during the appeal, the Veteran had the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having had any diagnosed bilateral leg or knee pathology.  The Board notes that none of the Veteran's VA treatment providers or private physicians identified a disease of the legs or knees, and a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to either lower extremities or knee joints.  Although Dr. C. indicated a possible diagnosis of lumbar radiculopathy that extended to the lower extremities, based on her review of the medical records in their entirety, she did not find that the Veteran had ever been diagnosed with a disability pertaining to the lower extremities or knee joints.  Indeed, based on her review of the records, Dr. C. found no intrinsic pathology in the legs or hips and attributed any pain in the lower extremities to radicular pain radiating from the spine.  The Board is more persuaded by these treatment records and the April 2013 medical evaluation wherein it was concluded that there was no lower leg or knee pathology because of the more thorough approach taken. 

The Board notes further that although the appellant and witness testified that Veteran experienced ongoing, and at times severe, pain in his legs during the January 2012 hearing, the greater weight of the evidence is that he did not have any bilateral leg or knee pathology.  While the service treatment records document the Veteran's treatment for right knee strain and leg knee symptoms, the evidence must show that the Veteran had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the post-service reports show no pathology of the lower extremities or knees.

The Board has considered the appellant's contention that a relationship exists between the Veteran's bilateral leg and knee problems and the injuries he sustained in service.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Although the appellant is competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical opinion addressing the nature or etiology of his bilateral leg and/or knee condition, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Because the medical evidence in the current appeal does not establish that the Veteran had a bilateral leg or knee pathology after service and specifically during the pendency of the appeal prior to his death, the Board concludes that the preponderance of the evidence is against the claim for service connection for the bilateral leg and/or bilateral knee disability.   The benefit-of-the-doubt provisions do not apply.  Service connection for the bilateral leg and knee disability is not warranted.


ORDER

Service connection for a bilateral leg and knee disability, to include bilateral leg and knee arthritis is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


